1
     Jeremy I. Lessem, Esq (SBN 213406)
     Jamal L. Tooson, Esq (SBN 261373)
2    Lessem, Newstat & Tooson, LLP
3    3450 Cahuenga Blvd W. Ste. 102
     Los Angeles, CA 90068
4
     Phone 818-582-3087 | Fax 818-484-3087
5    Jeremy@LnLegal.com
     JTooson@LnLegal.com
6

7    Attorney for Plaintiffs
8

9                      UNITED STATES DISTRICT COURT
10                    NORTHERN DISTRICT OF CALIFORNIA
11

12   LORI DEW, G.V., a minor, by and           Case No.: 4:19-CV-06009 HSG
13
     through his guardian ad litem,
     MARYANNE GOULD, W.V., a minor,
14
     B.V., a minor, L.V., a minor, T.C., a     JOINT STIPULATION TO
15   minor, by and through their guardian ad   CONTINUE CASE MANAGEMENT
                                               CONFERENCE
16   litem, MARILYN CORPUS, in each case
     both individually and as successors-in-
17
     interest to the ESTATE OF BRANDON         [PROPOSED] ORDER
18   VIRTUE, Deceased,
19
        Plaintiffs,
20

21      vs.
22
     CITY OF SEASIDE, CHIEF ABDUL
23   PRIDGEN, MANUEL FERNANDEZ
24   and DOES 1 THROUGH 100,
     INCLUSIVE,
25

26       Defendants
27

28
        JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND
                                PROPOSED ORDER
1
     TO THE HONORABLE COURT:

2          This matter was assigned to the above entitled court on December 11, 2019
3
     (Docket #12). Defendant City of Seaside has been served but has not yet filed a
4

5    responsive pleading. The parties have agreed such response would be filed on or
6
     before January 17, 2020.
7

8
           The case management conference in this matter is currently set for January

9    14, 2020. (Docket #13). The parties jointly and respectfully request that the
10
     conference be continued so that Defendant City can respond, the parties can meet
11

12   as required by FRCP 26(f), and exchange initial disclosures as required by FRCP
13
     26(a). Defendant Chief Pridgen was served on December 23, 2019 and it is
14

15
     anticipated Officer Fernandez will be served before March 10, 2020.

16   ///
17
     ///
18

19   ///
20
     ///
21

22
     ///

23   ///
24
     ///
25

26   ///
27
     ///
28
        JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND
                                PROPOSED ORDER
1
           It is hereby STIPULATED AND AGREED UPON by Plaintiffs and

2    Defendants through their respective counsel, that the Case Management
3
     Conference currently scheduled for January 14, 2020 be continued to March 10,
4

5    2020 or other date convenient to this court. The parties also stipulate and agree
6
     that Initial Disclosures required under FRCP 26(a)(1)(A) will be produced on or
7

8
     before January 28, 2020 and the Conference of the Parties required under FRCP

9    26(f) shall occur on or before February 18, 2020.
10

11                                   LESSEM, NEWSTAT, & TOOSON, LLP.
12

13   DATED: January 6, 2020             By:
14

15                                                        /S/ Jeremy Lessem___________
16
                                              Jeremy I. Lessem
                                              Attorney for Plaintiffs
17

18

19                                   HOWARD, ROME, MARTIN & RIDLEY
20

21   DATED: January 6, 2020
22

23                                                           /S/               /
24                                            Shawn M. Ridley
                                              Attorney for Defendant City of Seaside
25

26

27

28
        JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND
                                PROPOSED ORDER
1
                         STIPULATED [PROPOSED] ORDER
2

3          Based on the forgoing stipulations and finding good cause herein, it is
4
     hereby ORDERED as follows:
5
           The Case Management Conference currently scheduled for January 14, 2020
6
                                    at 2:00
     is continued to March 10, 2020 or      p.m.
                                       ______________________.
7
           Initial Disclosures required under FRCP 26(a)(1)(A) will be produced on or
8
     before January 28, 2020.
9
           Conference of the Parties required under FRCP 26(f) shall occur on or
10
     before February 18, 2020.
11

12
           IT IS SO ORDERED.
13

14         DATED: 1/8/2020
15

16                                         ____________________________
17                                         HAYWOOD S. GILLIAM, JR.
                                           United States District Judge
18

19

20

21

22

23

24

25

26

27

28
        JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND
                                PROPOSED ORDER
